Citation Nr: 0533772	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-08 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left wrist sprain 
and carpal tunnel syndrome.  

2.  Entitlement to an initial compensable disability rating 
for status post trauma to the left ring finger, residuals of 
pseudo boutonnières dislocation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to October 
1980.  He also had, in pertinent part, a period of active 
duty for training from June 2002 to July 2002 and a period of 
inactive duty for training in November 2001.  In addition, he 
also has many years of service in the Reserves, with numerous 
periods of active duty for training and inactive duty 
training.  

With particular reference to this appeal, there is evidence 
that he had active duty for training (ACDUTRA) from June 22, 
2002 through July 5, 2002 and inactive duty for training 
(INACDUTRA) on November 4, 2001.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.    

The veteran indicated on his April 2003 VA Form 9 that he 
wished to testify at an RO and a BVA hearing.  In October 
2005 correspondence, he withdrew the hearing request.  This 
case was previously remanded by the Board in August 2005 for 
further development.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a current diagnosis of 
left wrist sprain and the veteran's carpal tunnel syndrome of 
the left wrist was not exhibited during service and is not 
otherwise related to service.

3.  The veteran's left ring finger disorder is currently 
manifested by subjective complaints of decreased motion and 
pain and objective findings of swelling of the left ring 
finger. 
CONCLUSIONS OF LAW

1.  Service connection for left wrist sprain and carpal 
tunnel syndrome is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2005).

2.  The criteria for an initial compensable disability rating 
for status post trauma to the left ring finger, residuals of 
pseudo boutonnières dislocation have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5230 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2004).  Veteran status is the 
first element required for a claim for disability benefits.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 
 
If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A.  § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2005).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2005); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

1.	Left wrist sprain and carpal tunnel syndrome

The veteran contends that service connection for left wrist 
sprain and carpal tunnel syndrome is warranted.  
Specifically, he claims that on November 4, 2001 he was doing 
push-ups during an Army Physical Fitness Test (APFT) while on 
INACDUTRA.  He claims that he began to feel "trouble" in 
his hand during the exercise but did not stop because he did 
not want to fail the exam.  The next day the veteran was 
diagnosed with a left wrist sprain.  

Initially, the Board notes that there is evidence of carpal 
tunnel syndrome.  A February 2003 VA examination report shows 
a diagnosis of  left carpal tunnel syndrome.  However, there 
is no connection shown between the veteran's carpal tunnel 
syndrome and his military service or the injury in question.  

The veteran's service medical records confirm the November 
2001 events described by the veteran.  Service and private 
medical treatment records dated from November 2001 to 
February 2002 show a diagnosis and treatment for the 
veteran's left wrist sprain.  While November 2001 X-ray 
reports are negative for evidence of a fracture or 
dislocation, a February 2002 magnetic resonance imaging (MRI) 
report shows possible scapho-lunate dissociation and minimal 
degenerative cystic changes of the carpal bones.  
Subsequently, in January 2003 the veteran was diagnosed with 
diabetes mellitus.       

The veteran was afforded VA examinations in June 2002 and 
February 2003.  Upon physical and X-ray examination in June 
2002, the examiner found a normal left hand and wrist.  Also, 
upon review of the claims folder, the examiner implied that 
the February 2002 MRI report showing possible scapho-lunate 
dissociation was unreliable, noting that while MRIs are the 
study of choice for ligament damage, they are "lousy studies 
for dislocations or dissociations."  The study of choice for 
the veteran's claimed disorder, according to the VA examiner, 
are X-rays, which were normal.  The Board finds these 
examinations are entited to great probative weight and 
provide, as a whole, evidence against this claim. 

The veteran was afforded another VA examination in February 
2003.  The February 2003 examiner noted that an August 2002 
private electromyograph (EMG) study showed nerve conduction 
velocities compatible with mid left carpal tunnel syndrome 
affecting both motor and sensory focal demyelination in the 
left wrist.  At that time, the veteran stated that he was a 
right-handed postal worker and that he was formerly a clerk 
handling boxes and mail.  During his history review, he 
admitted that when he does heavy work like planting or 
gardening, his symptoms recur.  He also stated that his pain 
is alleviated by rest of the hand and wrist.  

The examiner diagnosed the veteran with left carpal tunnel 
syndrome (median nerve entrapment neuropathy) clinically and 
confirmed by electrodiagnosis, related to microtrauma during 
repetitive flexion of the wrist and diabetes as a 
predisposing factor.  The examiner also noted that it is a 
well know medical fact that neurological complication of 
diabetes mellitus such as carpal tunnel syndrome may appear 
before a definite diagnosis of diabetes mellitus. 

Based upon a review of the claims folder, the examiner opined 
that the veteran's current left wrist disorder was not as 
least as likely as not related to the veteran's in-service 
injury to the left wrist.  Again, the Board must find that 
this medical opinion is entitled to great probative weight 
and provides more evidence against this claim.         
  
Upon review of the record, the Board finds that service 
connection for left wrist sprain and carpal tunnel syndrome 
is not warranted.  First, the June 2002 VA examination was 
negative for a left wrist or hand disorder.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Second, the February 
2003 opined that the veteran's carpal tunnel syndrome of the 
left wrist is not related to service.  
     
The veteran's claim for a left wrist disorder implicitly 
includes the assertion that his current carpal tunnel 
syndrome of the left wrist is related to service, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between his 
carpal tunnel syndrome of the left wrist and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

      2.  Status post trauma to the left ring finger, 
residuals of pseudo boutonnières dislocation

The veteran's left ring finger disorder is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5299-5230.  The provisions for rating disabilities 
in the individual fingers were amended on July 26, 2002 and 
made effective August 26, 2002.  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Accordingly, the Board 
must consider the claim pursuant to the former criteria 
during the course of the entire appeal, and since August 26, 
2002 under the revised criteria, applying whichever is more 
favorable to the veteran.  If it is determined that the new 
criteria is more favorable, the new criteria may not be 
applied for the period prior to the revision. See VAOPGCPREC 
3-2000 (April 10, 2000).  As limited by 38 U.S.C.A. § 5110(g) 
(West 2002), the effective date of any increase assigned 
under the amended version of the rating schedule can be no 
earlier than the effective date of the regulation.

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities. 38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an 
amputation.  Note following 38 C.F.R. Part 4, DC 5227 (2001).  
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, DC 5156.

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  A note to the regulation provides as 
follows: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. 67 Fed. Reg. 
48784, 48786, 48787 (2002), codified at 38 C.F.R. § 4.71a, DC 
5227.  As noted, the amended criteria also provides for a 
noncompensable rating for any limitation of motion of the 
ring or little finger.  67 Fed. Reg. at 48787, codified at 38 
C.F.R. § 4.71a, DC 5230.  

Evidence relevant to the current level of severity of the 
veteran's left ring finger disorder includes a December 2003 
VA examination.  At the time of the examination, the veteran 
complained of decreased range of motion and pain.  On 
physical examination, the examiner noted mild swelling of the 
left right finger.  There was no additional limitation by 
pain, fatigue, or weakness, no boutonniere deformity, and no 
joint instability.  Valgus varus and anterior posterior 
stress tests were negative and there were no functional 
defects.  He was able to touch digits #2, #3, #4, #5 to the 
digit #1 and was able to touch the median transverse folds.  
He had good hand grip strength and good pincer grasp.  The 
left fourth metacarpophalangeal (MCP) joint, distal 
interphalangeal (DIP) joint, and proximal interphalangeal 
(PIP) joint had flexion to 90 degrees.  The left fourth MCP 
joint and DIP joint had 0 degrees of extension while the PIP 
joint had 15 degrees of extension.  Assessment was trauma to 
the left ring finger, residuals of pseudo boutonnières 
dislocation.      

Also of record are service and private medical records dated 
from November 2001 through August 2002 and VA examination 
reports of the left wrist dated in June 2002 and February 
2003.  These records show complaints of and treatment for the 
veteran's left wrist disorder.

Given the evidence of record, the Board finds that an initial 
compensable disability rating for the veteran's left ring 
finger disorder under DC 5230 is not warranted.  The 
veteran's left ring finger disorder is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, DC 5299-
5230.  This is the highest rating the veteran can receive 
under the old and new rating criteria.  The Board also finds 
that no higher evaluation can be assigned pursuant to any 
other potentially applicable diagnostic code.  DC 5227 
provides that ankylosis of the ring finger, in either the 
minor or major hand, is also rated as noncompensably 
disabling.  DC 5156 provides a 10 percent evaluation for 
amputation of the little finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto.  
As was noted earlier, extremely unfavorable ankylosis can be 
rated as an amputation.  However, there is no evidence of 
either ankylosis or amputation of the veteran's left ring 
finger.  Therefore, the Board finds that the preponderance of 
the evidence is against an initial compensable disability 
rating for the veteran's left ring finger disorder.

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  
The Board finds that the veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  As was stated 
earlier, the December 2003 VA examiner found that there was 
no additional limitation by pain, fatigue, or weakness.  
Thus, the provisions of DeLuca are not for application in 
this case.  

In deciding the veteran's claim, the Board has considered the 
U.S. Court of Appeals for Veterans Claims (Court) 
determination in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether he is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.  See also Francisco, 
7 Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claims to the present supports the conclusion that he is not 
entitled to increased compensation during any time within the 
appeal period.

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with his left ring finger 
that would render the regular rating standards inapplicable.  
For this reason, the record does not provide a basis for 
referral of the claim for consideration on an extra-schedular 
basis.  Given the preponderance of the evidence of record, an 
initial compensable disability rating for the veteran's left 
ring finger disorder is not warranted.  38 C.F.R. § 4.7 
(2005).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in May 
2002 and March 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statements of the case (SOCs), he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's letters and SOCs generally informed the veteran that 
it was necessary to send any evidence in his possession to VA 
that supports his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) and 
that was done in this case.  The claims folder contains all 
available service medical records, private medical records, 
VA medical records, and VA examination reports.  The veteran 
has not identified any other outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for left wrist sprain and carpal tunnel 
syndrome is denied.

An initial compensable disability rating for status post 
trauma to the left ring finger, residuals of pseudo 
boutonnières dislocation is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


